Citation Nr: 0723813	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  04-12 176A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served on active duty in the U.S. Air Force from 
October 1959 to July 1964.  He also served in the Missouri 
Air National Guard from July 1976 to April 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 decision by the RO which, in 
pertinent part, denied service connection for tinnitus.  
Although the RO also denied service connection for hearing 
loss, the veteran did not perfect an appeal with respect to 
that portion of the RO's determination.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.200, 20.202.

This case was previously before the Board in May 2006, when 
it was remanded for additional development.  The case was 
returned to the Board in May 2007, and the veteran's 
representative submitted a written presentation in July.


FINDING OF FACT

The veteran has tinnitus; however, it cannot be medically 
attributed to any injury, disease, or event during service.


CONCLUSION OF LAW

The veteran's tinnitus is not the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks to establish service connection for 
tinnitus.  He says that he was exposed to jet engine noise on 
a prolonged basis in service without proper ear protection.  
He believes that his hearing was permanently damaged during 
service, and says that he has had ringing in his ears ever 
since.

I.  Preliminary Considerations

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims has 
held that the VCAA notice requirements apply generally to all 
five elements of a service connection claim; namely, (1) 
veteran status, (2) existence of a disability, (3) a 
connection between the veteran's service and the disability, 
(4) degree of disability, and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Ordinarily, notice with respect to each of these elements 
must be provided to the claimant prior to the initial 
unfavorable decision by the agency of original jurisdiction 
(AOJ).  Id.

In the present case, the Board finds that VA has satisfied 
its duty to notify.  By way of VCAA notice letters sent to 
the veteran in April 2003 and June 2006, the AOJ informed the 
appellant of the information and evidence required to 
substantiate his claim for service connection.  He was 
notified of his and VA's respective duties for obtaining the 
information and evidence, and he was asked to send any 
evidence in his possession that pertained to the claim.  He 
was also informed of the manner in which a disability rating 
and effective date would be assigned if service connection 
was granted.  Although the totality of the required notice 
was not provided until after the veteran's claim was 
initially adjudicated, the claims were subsequently re-
adjudicated in a March 2007 supplemental statement of the 
case, thereby correcting any defect in the timing.  See, 
e.g., Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
No further corrective action is necessary.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained.  He has been examined, and he has not 
identified and/or provided complete releases for any 
additional evidence that exists and can be procured.  No 
further development action is required.

II.  The Merits of the Veteran's Appeal

Under applicable law, service connection is generally 
warranted where the evidence of record establishes that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated thereby.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2006).  
Generally, in order to prove service connection, there must 
be (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
See, e.g., Pond v. West, 12 Vet. App. 341, 346 (1999).

In the present case, the DD Form 214 from the veteran's 
period of active duty (from October 1959 to July 1964) shows 
that his military occupational specialty involved aircraft 
maintenance and mechanics.  The medical records from that 
period of service, as well as from his subsequent service in 
the Missouri Air National Guard (from July 1976 to April 
1981), are completely devoid of any complaints or positive 
findings relative to hearing loss or tinnitus. 

In May 2003, the veteran underwent an examination of his ears 
for VA compensation purposes.  He complained of decreased 
hearing and constant tinnitus dating back to the early 
1960's.  He reported that he had done work around loud noise 
during service, and said that he had worked as a carpenter 
afterwards.

The veteran underwent a VA audiometric examination in June 
2003.  He reported that he had worked around aircraft during 
service, that he had worked as a carpenter for 40 years after 
service, and that he used to hunt.  He also reported that he 
had first noticed tinnitus approximately 20 years prior to 
the date of the examination.  Following audiometric testing, 
and review of the veteran's VA claims file, the examiner 
diagnosed a bilateral hearing loss.  As to the matter of 
etiology, the examiner stated:

There was no service medical record in his 
C-file, but based on his history of noise 
exposure on the job it is more likely that 
his hearing loss is due to post-military 
noise exposure.  He states that his tinnitus 
was first noticed approximately twenty years 
ago which would be twenty years after 
separation from the military, so it is not 
likely connected to his military service.

The veteran underwent another VA audiometric examination in 
January 2007.  On evaluation, he reported that "the 
information given at the last exam [in June 2003] was 
essentially unchanged."  Following audiometric testing, and 
a review of the veteran's claims file (which now included the 
veteran's service medical records), the examiner diagnosed a 
right-ear hearing loss.  Left ear hearing was noted to be 
normal.  As to the matter of etiology, the examiner noted 
that the veteran had had normal hearing on service department 
evaluations conducted in September 1959, June 1964, July 
1976, and June 1977.  The examiner stated:

There were no complaints of hearing loss or 
tinnitus in the service medical records.  
The veteran did not report the onset of 
tinnitus symptoms to be until approximately 
1983 which is at least 20 years post 
military and 6 years post reserve duty and 
research does not support the delay of onset 
of symptoms for tinnitus.  Due to normal 
hearing as late as June 1977, no complaints 
of hearing loss or tinnitus while in service 
or in the available records, and the delay 
of onset of symptoms to be too far past time 
for military correlation, it is my opinion 
that it is NOT at least as likely as not 
that tinnitus is related to military 
service.

Based on a review of the relevant evidence in this case, and 
the applicable laws and regulations, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for tinnitus.  The Board acknowledges 
that the veteran has tinnitus currently.  The Board also 
acknowledges that he likely had noise exposure during 
service, inasmuch as his military occupational specialty 
involved aircraft maintenance and mechanics.  The Board 
notes, however, that the evidence does not support his 
assertion that his tinnitus had its onset in service, or can 
otherwise be attributed thereto.

As noted above, the veteran's service medical records contain 
no reference to tinnitus.  The earliest mention of the 
condition is contained in a VA examination report dated in 
May 2003.  Two subsequent examination reports, dated in June 
2003 and January 2007, contain medical opinions to the effect 
that it is not likely that the veteran's tinnitus is related 
to his military service.  The Board does not question that 
the veteran was exposed to noise during service.  Nor does 
the Board question the veteran's belief that his tinnitus can 
be attributed to that exposure.  However, the record does not 
establish that he has the medical training necessary to offer 
competent opinions on matters of medical etiology.  See, 
e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(a lay person is not competent to offer opinions that require 
medical knowledge).  As a result, his assertions in that 
regard cannot be accorded any probative weight.  Under the 
circumstances-given the lack of objective evidence of 
tinnitus until many years after service, the evidence of 
post-service noise exposure, and the medical opinion evidence 
indicating that it is unlikely that the veteran's current 
complaints of tinnitus can be attributed to service-the 
Board must conclude that the greater weight of the evidence 
is against the claim.

In reaching this conclusion, the Board has considered the 
fact that the veteran's service medical records were 
unavailable for review at the time of the VA examination in 
June 2003.  However, as noted above, those records contain 
nothing to support the veteran's claim.  As a result, their 
absence at the time of the examination does little to detract 
from the conclusions contained in the final report.

The Board has also considered that the examiner who evaluated 
the veteran in January 2007 incorrectly stated that the 
reported date of onset of tinnitus in 1983 "is at least 20 
years post military and 6 years post reserve duty . . . ."  
Inasmuch as the veteran was discharged from active duty in 
1964, and from the Air National Guard in 1981, the elapsed 
times to 1983 were more like 19 years and 2 years, 
respectively.  However, it appears that the examiner's 
ultimate opinion was based, not on the precise number of 
years that had elapsed since service, but rather on the fact 
that there was any lapse at all.  She stated, in part, 
"[R]esearch does not support the delay of onset of symptoms 
for tinnitus."  Under the circumstances, the Board is 
persuaded that the report is adequate for purposes of 
adjudicating the present appeal.  The claim for service 
connection is denied.
 

ORDER

The appeal is denied.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


